                                                                                                                       Case 3:20-cv-00694-SK Document 1 Filed 01/30/20 Page 1 of 8



                                                                                                              1   TROUTMAN SANDERS LLP
                                                                                                                  Wynter L. Deagle, Bar No. 296501
                                                                                                              2   wynter.deagle@troutman.com
                                                                                                                  Anne-Marie D. Dao, Bar No. 282632
                                                                                                              3   anne-marie.dao@troutman.com
                                                                                                                  11682 El Camino Real, Suite 400
                                                                                                              4   San Diego, CA 92130-2092
                                                                                                                  Telephone: 858-509-6000
                                                                                                              5   Facsimile: 858 509 6040

                                                                                                              6   Attorneys for Plaintiff
                                                                                                                  FOURSQUARE LABS, INC.
                                                                                                              7

                                                                                                              8                                   UNITED STATES DISTRICT COURT

                                                                                                              9           NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION

                                                                                                             10

                                                                                                             11   FOURSQUARE LABS, INC.,                           Case No.
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                             12                      Plaintiff,                    COMPLAINT FOR:
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                             13           v.                                       1) CYBERSQUATTING

                                                                                                             14   JOHN DOE and DOES 1-50,                          2) TRADEMARK INFRINGEMENT

                                                                                                             15                      Defendants.

                                                                                                             16
                                                                                                                          Plaintiff Foursquare Labs, Inc. (“Plaintiff” or “Foursquare”) brings this Complaint against
                                                                                                             17
                                                                                                                  Defendants John Doe and Does 1-50 (“Defendants”) for injunctive relief and damages.
                                                                                                             18

                                                                                                             19   Foursquare is informed and believes and therefore alleges as follows:

                                                                                                             20
                                                                                                                                                      NATURE OF THE CASE
                                                                                                             21
                                                                                                                          1.     “If it tells you where, it’s probably built on Foursquare.” Foursquare is a local
                                                                                                             22
                                                                                                                  search-and-discovery mobile app developed by Plaintiff.        In 2009, Foursquare invented the
                                                                                                             23
                                                                                                                  “check-in” – the process by which individual users keep track of the local businesses they visit
                                                                                                             24
                                                                                                                  and update their friends and contacts with their latest comings and goings. Foursquare users
                                                                                                             25
                                                                                                                  “check in” when they visit a business or attraction, and Foursquare then updates their status to
                                                                                                             26
                                                                                                                  reflect where they are and when they arrived.            Foursquare also provides personalized
                                                                                                             27
                                                                                                                  recommendations of places and businesses to frequent near a user’s current location based on
                                                                                                             28

                                                                                                                  41216092v2                                                                            COMPLAINT
                                                                                                                       Case 3:20-cv-00694-SK Document 1 Filed 01/30/20 Page 2 of 8



                                                                                                              1   users’ previous browsing and check-in history. Plaintiff’s technology and social networking

                                                                                                              2   mobile application are known world-wide through Plaintiff’s famous trademark, FOURSQUARE

                                                                                                              3   (the “Foursquare Mark”).

                                                                                                              4           2.     Today, the 13+ billion Foursquare check-ins are also the foundation of Plaintiff’s

                                                                                                              5   powerful, proprietary technology that helps make sense of where mobile phones go for the more

                                                                                                              6   than 150,000 partners who have registered to use its developer tools, including Uber, Tencent,

                                                                                                              7   Apple, Samsung, and Twitter. Foursquare’s unparalleled data on user’s activities and locations

                                                                                                              8   has allowed Plaintiff to help the world's leading brands and advertisers unlock valuable insights

                                                                                                              9   about their consumers and their businesses.

                                                                                                             10           3.     Plaintiff seeks relief against Defendants for the wrongful registration and use of

                                                                                                             11   Foursquare.com, which violates Plaintiff’s trademark and wrongfully seeks to confuse consumers
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                             12   in order to divert them to Defendants’ website. Unless addressed by this Court, Defendants’
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                             13   conduct will continue to result in a likelihood of consumer confusion, thereby causing irreparable

                                                                                                             14   injury to Plaintiff. As such, Plaintiff seeks damages and injunctive relief against Defendants to

                                                                                                             15   stop their ongoing harmful conduct, pursuant to the Lanham Act and the Anti-Cybersquatting

                                                                                                             16   Consumer Protection Act (15 U.S.C. § 1125).

                                                                                                             17                                             THE PARTIES

                                                                                                             18           4.     Plaintiff is now, and at all relevant times was, a corporation duly organized and

                                                                                                             19   existing under the laws of the State of Delaware, with its principal place of business in New York,

                                                                                                             20   New York. Plaintiff is, and at all relevant times was, authorized to transact business in the State

                                                                                                             21   of California, and its second office is located in San Francisco, California.

                                                                                                             22           5.     Despite diligent efforts, Plaintiff has been unable to identify any of the

                                                                                                             23   Defendants. Plaintiff reserves the right to amend this Complaint to allege such Defendants’ true

                                                                                                             24   names and capacities when they are ascertained.

                                                                                                             25                                    JURISDICTION AND VENUE

                                                                                                             26           6.     This case arises under the federal trademark statute, 15 U.S.C. § 1501 et seq. (the

                                                                                                             27   “Lanham Act”) and the federal Anti-Cybersquatting Consumer Protection Act (“ACPA”),

                                                                                                             28

                                                                                                                  41216092v2                                      -2-                                   COMPLAINT
                                                                                                                       Case 3:20-cv-00694-SK Document 1 Filed 01/30/20 Page 3 of 8



                                                                                                              1   15 U.S.C § 1125(d). This Court has jurisdiction over the subject matter of this action pursuant to

                                                                                                              2   15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338.

                                                                                                              3           7.       The Court has personal jurisdiction over the Defendants as each of them

                                                                                                              4   knowingly directed and targeted their unlawful activity at Plaintiff, whose office is located in

                                                                                                              5   San Francisco, California and who regularly transacts business in the State of California. Upon

                                                                                                              6   information and belief, Defendants also transacted and conducted business in California by

                                                                                                              7   wrongfully diverting customers and potential customers in California to Defendants and their

                                                                                                              8   website.

                                                                                                              9           8.       Venue properly lies with this Court pursuant to 28 U.S.C. § 1391(b)(2) and Civil

                                                                                                             10   Local Rule 3-2, as a substantial part of the events or omissions giving rise to the claims at issue in

                                                                                                             11   this litigation occurred in this judicial district within the State of California.
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                             12           9.       Pursuant to Civil Local Rule 3-2(c), this case is exempt from the Court’s division-
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                             13   specific venue rule because it involves intellectual property rights. It is appropriate to assign this

                                                                                                             14   case to the San Francisco Division because this action arose in the County of San Francisco, and a

                                                                                                             15   substantial part of the events which give rise to this action occurred within the County of

                                                                                                             16   San Francisco.

                                                                                                             17                                       FACTUAL BACKGROUND

                                                                                                             18                                           The Foursquare Mark
                                                                                                             19           10.      Plaintiff owns the exclusive rights to the Foursquare Mark which is used in

                                                                                                             20   connection with its services, technology, software and applications since 2009. In addition to its

                                                                                                             21   common law rights, Plaintiff owns a United States registration for the Foursquare Mark: Reg.

                                                                                                             22   No. 3,942,932, registered on April 12, 2011 in International Classes 9, 41, 42, and 45. A copy of

                                                                                                             23   the registration certificate is attached to this Complaint as Exhibit 1.

                                                                                                             24           11.      Since 2009, Plaintiff’s use of the Foursquare Mark in interstate commerce has

                                                                                                             25   been extensive, continuous, and exclusive.

                                                                                                             26                             Defendants’ Infringement and Cybersquatting

                                                                                                             27           12.      Plaintiff’s website domain name—“foursquare.com”—specifically incorporates

                                                                                                             28   the Foursquare Mark.

                                                                                                                  41216092v2                                         -3-                                   COMPLAINT
                                                                                                                       Case 3:20-cv-00694-SK Document 1 Filed 01/30/20 Page 4 of 8



                                                                                                              1             13.     Domain names are alphanumeric aliases used to access websites; for example,

                                                                                                              2   Google’s domain name is “google.com” and one of its IP addresses is 192.168.1.1. Domain

                                                                                                              3   names make it easier to access websites without having to memorize and enter numeric IP

                                                                                                              4   addresses. Domain names—including websites ending in “.com”—are owned and managed by

                                                                                                              5   companies called registries. In turn, registries delegate the commercial sales of domain name

                                                                                                              6   registrations to registrars. A registrar is a business that handles the reservation of domain names

                                                                                                              7   that are owned by a particular registry. Thus, when a company “buys” a domain name from a

                                                                                                              8   registrar, the company purchases the right to use the domain name for a specific period of time.

                                                                                                              9             14.     Despite Plaintiff’s long-standing rights in the Foursquare Mark, on or about

                                                                                                             10   January 13, 2020, Defendants purchased the right to use, and began using, the website domain

                                                                                                             11   named “Foursguare.com” (the “Infringing Domain”)—which merely replaces the “q” in
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                             12   Foursguare with a “g”) from NameCheap, Inc.—a domain name registrar.
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                             13             15.     Cybercriminals—including Defendants—are increasingly hiding behind domain

                                                                                                             14   name registrars with strong privacy policies—to prolong their wrongdoing and insulate

                                                                                                             15   themselves from liability by concealing their identity. NameCheap, Inc. (“NameCheap”) is one

                                                                                                             16   such registrar.     According to its publicly available Privacy Policy, Copyright & Trademark

                                                                                                             17   Policies, and Court Order & Subpoena Policy, NameCheap vigorously defends the privacy and

                                                                                                             18   confidentiality of its customers and will not disclose any information about them, including their

                                                                                                             19   identity, without a court order or validly-issued subpoena. Copies of these policies are attached

                                                                                                             20   as Exhibits 2-4 of the Complaint. Indeed, when Plaintiff contacted NameCheap after discovering

                                                                                                             21   the Infringing Domain to request information including the identity of Defendants, NameCheap

                                                                                                             22   staunchly refused to provide any information without a court order or subpoena and directed

                                                                                                             23   Plaintiff to its Privacy Policy, Copyright & Trademark Policies, and Court Order & Subpoena

                                                                                                             24   Policy.

                                                                                                             25                            Defendants’ Consumer Diversion and Confusion

                                                                                                             26             16.     On its face, the Infringing Domain is confusingly similar—and intended to be

                                                                                                             27   confusingly similar—to Plaintiff’s website domain and the Foursquare Mark. Because of its

                                                                                                             28   obvious and intentional similarity to the Foursquare Mark, consumers are likely to believe that

                                                                                                                  41216092v2                                     -4-                                    COMPLAINT
                                                                                                                         Case 3:20-cv-00694-SK Document 1 Filed 01/30/20 Page 5 of 8



                                                                                                              1   Defendants and the Infringing Domain are authorized, approved, sponsored, endorsed, or

                                                                                                              2   otherwise affiliated with Plaintiff. Indeed, Plaintiff has been informed by existing and potential

                                                                                                              3   customers that they have already visited the Foursguare.com domain name and transacted

                                                                                                              4   business with Defendants because they believed they were doing business with Plaintiff and

                                                                                                              5   utilizing Plaintiff’s website.

                                                                                                              6            17.     Defendants use of the Infringing Domain is intended to cause—and is actively

                                                                                                              7   causing—confusion with consumers between the Infringing Domain and the Foursquare Mark,

                                                                                                              8   thereby allowing Defendants to trade on Plaintiff’s goodwill and reputation. Defendants are also

                                                                                                              9   intentionally causing—and will continue to cause—consumer confusion as to the source,

                                                                                                             10   authorization, sponsorship, connection, endorsement, or affiliation of their products and services.

                                                                                                             11            18.     Due to Plaintiff’s federal trademark registration, Defendants—at a minimum—had
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                             12   constructive notice of Plaintiff’s Foursquare Mark at the time they began using the Infringing
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                             13   Domain. Indeed, due to Foursquare’s notoriety and the intentional similarity of the domain

                                                                                                             14   names, Plaintiff is informed and believes that Defendants had actual notice of the Foursquare

                                                                                                             15   Mark.

                                                                                                             16            19.     Despite such notice, Defendants continue to use the Infringing Domain and

                                                                                                             17   willfully ignore Plaintiff’s trademark rights. The continued use by Defendants is therefore willful

                                                                                                             18   and deliberate and reflects their intent to confuse consumers and profit from the goodwill

                                                                                                             19   associated with Plaintiff and the Foursquare Mark.

                                                                                                             20            20.     Defendants’ use of the Infringing Domain is actively causing, and unless

                                                                                                             21   restrained, will continue to cause, damage and immediate irreparable harm to Plaintiff’s

                                                                                                             22   Foursquare mark, reputation, and goodwill—for which Foursquare has no adequate remedy at

                                                                                                             23   law.

                                                                                                             24                                      FIRST CAUSE OF ACTION

                                                                                                             25                  [Cybersquatting on Plaintiff’s Trademark Under 15 U.S.C. § 1125(d)]

                                                                                                             26            21.     Plaintiff hereby re-alleges and incorporates by reference each allegation contained

                                                                                                             27   above in Paragraphs 1 through 20 of this Complaint as though fully set forth herein.

                                                                                                             28

                                                                                                                  41216092v2                                      -5-                                    COMPLAINT
                                                                                                                       Case 3:20-cv-00694-SK Document 1 Filed 01/30/20 Page 6 of 8



                                                                                                              1           22.    The Foursquare Mark was federally registered at the United States Patent and

                                                                                                              2   Trademark Office at the time Defendants registered, purchased, and began using the Infringing

                                                                                                              3   Domain.

                                                                                                              4           23.    Because of its widespread reputation and recognition by the general public as a

                                                                                                              5   designation of the source of Plaintiff’s goods or services, the Foursquare Mark is a famous mark

                                                                                                              6   pursuant to 15 U.S.C. § 1125(c).

                                                                                                              7           24.    The Infringing Domain is confusingly similar to Plaintiff’s domain name and the

                                                                                                              8   Foursquare Mark.

                                                                                                              9           25.    Defendants registered and are using the Infringing Domain with a bad faith intent

                                                                                                             10   to profit from Plaintiff’s Foursquare Mark by diverting customers from Plaintiff to Defendants,

                                                                                                             11   causing Plaintiff irreparable harm.
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                             12           26.    Defendants’ acts violate the Anti-cybersquatting Consumer Protection Act, 15
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                             13   U.S.C § 1125(d).

                                                                                                             14           27.    Plaintiff’s remedy at law is not adequate to compensate it for the injuries

                                                                                                             15   Defendants inflicted on Plaintiff. Accordingly, Plaintiff is entitled to permanent injunctive relief

                                                                                                             16   pursuant to 15 U.S.C. § 1116.

                                                                                                             17           28.    Plaintiff is also entitled to recover the profits derived from Defendants’ wrongful

                                                                                                             18   conduct.

                                                                                                             19           29.    Plaintiff is further entitled to recover its actual damages, the costs of this action,

                                                                                                             20   and the attorneys’ fees incurred by Plaintiff in connection with this action.

                                                                                                             21           30.    Plaintiff is also entitled to an award of statutory damages under 15 U.S.C. §

                                                                                                             22   1117(d).

                                                                                                             23                                    SECOND CAUSE OF ACTION

                                                                                                             24                         [Trademark Infringement Under 15 U.S.C. § 1114]

                                                                                                             25           31.    Plaintiff hereby re-alleges and incorporates by reference each allegation contained

                                                                                                             26   above in Paragraphs 1 through 30 of this Complaint as though fully set forth herein.

                                                                                                             27

                                                                                                             28

                                                                                                                  41216092v2                                      -6-                                     COMPLAINT
                                                                                                                       Case 3:20-cv-00694-SK Document 1 Filed 01/30/20 Page 7 of 8



                                                                                                              1           32.    Defendants have used the Foursquare Mark in a way that has caused and is likely

                                                                                                              2   to continue to cause confusion, mistake, or deception as to the origin, sponsorship, or approval by

                                                                                                              3   Plaintiff of use of the Infringing Domain.

                                                                                                              4           33.    The above-described acts constitute knowing and willful trademark infringement

                                                                                                              5   in violation of 15 U.S.C. § 1114(1).

                                                                                                              6           34.    The conduct of Defendants has irreparably harmed Plaintiff and, if not enjoined,

                                                                                                              7   will continue to irreparably harm and confuse the public.

                                                                                                              8           35.    Plaintiff’s remedy at law is not adequate to compensate it for the injuries inflicted

                                                                                                              9   by Defendants.      Accordingly, Plaintiff is entitled to permanent injunctive relief pursuant to

                                                                                                             10   15 U.S.C. § 1116.

                                                                                                             11           36.    Plaintiff is further entitled to recover the profits derived from Defendants’
T ROUTM AN S ANDERS LLP


                                                                          S A N D I E G O , C A 92130-2092




                                                                                                             12   wrongful conduct.
                          11682 E L C A M I N O R E A L
                                                          S U I T E 400




                                                                                                             13           37.    Plaintiff is also entitled to recover its actual damages, the costs of this action, and

                                                                                                             14   the attorneys’ fees incurred by Plaintiff in connection with this action.

                                                                                                             15                                          PRAYER FOR RELIEF

                                                                                                             16           WHEREFORE, Plaintiff requests the Court enter a judgment and order that:

                                                                                                             17           1.     Declares that John Doe and Does 1-50 have:

                                                                                                             18                       a. Infringed the rights of Plaintiff in the federally registered Foursquare Mark,

                                                                                                             19                           in violation of 15 U.S.C. § 1125(d).

                                                                                                             20                       b. Infringed the rights of Plaintiff in the federally registered Foursquare Mark,

                                                                                                             21                           in violation of 15 U.S.C. § 1114(1).

                                                                                                             22                       c. Defendants’ infringement of the Foursquare Mark was intentional, willful

                                                                                                             23                           and malicious.

                                                                                                             24           2.     Permanently enjoins and restrains John Doe and Does 1-50 from registering, using,

                                                                                                             25   or trafficking in any domain name that is identical or confusingly similar to the Foursquare Mark.

                                                                                                             26           3.     Awards Plaintiff its actual monetary damages incurred in connection with John

                                                                                                             27   Doe’s and Does 1-50’s trademark infringement.

                                                                                                             28           4.     Awards Plaintiff $100,000 in statutory damages, pursuant to 15 U.S.C. § 1117(a).

                                                                                                                  41216092v2                                       -7-                                     COMPLAINT
                                                                                                                       Case 3:20-cv-00694-SK Document 1 Filed 01/30/20 Page 8 of 8



                                                                                                              1           5.     Awards Plaintiff prejudgment and post judgment interest.

                                                                                                              2           6.     Awards Plaintiff its costs associated with the prosecution of this action.

                                                                                                              3           7.     Awards Plaintiff its attorneys’ fees incurred in connection with the prosecution of

                                                                                                              4   this action, pursuant to 15 U.S.C. § 1117(a).

                                                                                                              5           8.     Awards such other or further relief as the Court may deem just and proper.

                                                                                                              6                                     DEMAND FOR JURY TRIAL

                                                                                                              7           Pursuant to Federal Rule of Civil Procedure 38, the Foursquare hereby demands trial by

                                                                                                              8   jury on any and all issues triable by jury.

                                                                                                              9   Dated: January 30, 2020                            TROUTMAN SANDERS LLP
                                                                                                             10

                                                                                                             11                                                      By:/s/Anne-Marie D. Dao
T ROUTM AN S ANDERS LLP




                                                                                                                                                                        Wynter L. Deagle
                                                                          S A N D I E G O , C A 92130-2092




                                                                                                             12
                          11682 E L C A M I N O R E A L




                                                                                                                                                                        Anne-Marie D. Dao
                                                                                                                                                                        Attorneys for Plaintiff
                                                          S U I T E 400




                                                                                                             13                                                         FOURSQUARE LABS, INC.
                                                                                                             14

                                                                                                             15

                                                                                                             16

                                                                                                             17

                                                                                                             18

                                                                                                             19

                                                                                                             20

                                                                                                             21

                                                                                                             22

                                                                                                             23

                                                                                                             24

                                                                                                             25

                                                                                                             26

                                                                                                             27

                                                                                                             28

                                                                                                                  41216092v2                                      -8-                                     COMPLAINT
